Citation Nr: 1134464	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-37 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied the Veteran's March 2006 claim for entitlement to service connection for migraine headaches, and reopened and denied the Veteran's May 2006 previously denied claim for entitlement to service connection for PTSD.

In August 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the record.

The RO granted service connection for esophageal reflux disease in a January 2010 rating decision, and assigned a noncompensable rating effective March 28, 2006.  Additionally, the Veteran did not file a substantive appeal in response to the May 2011 statement of the case regarding entitlement to an initial compensable rating. Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and entitlement to service connection for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision dated June 2001, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of the decision and of his appellate rights.  Following receipt of his notice of disagreement, the Veteran was furnished with a statement of the case in January 2002.  However, the Veteran failed to file a substantive appeal as to the issue of entitlement to service connection for PTSD within one year of the rating decision, or within 60 days of the statement of the case.

2.  The evidence associated with the claims file subsequent to the June 2001 rating decision is new, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The evidence associated with the claims file subsequent to the June 2001 rating decision is new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A July 2006 letter provided to the Veteran before the September 2006 rating decision satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The July 2006 letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  With respect to the issue of whether to reopen the claim of service connection for PTSD, the notice letter provided to the Veteran in July 2006 included the criteria for reopening a previously denied claim, and informed the Veteran that his claim had been denied because the evidence did not show a confirmed diagnosed of PTSD, and because there was no evidence of record that showed that his depressive disorder was incurred in or aggravated by active service.  The Veteran was informed that, to be considered new, the evidence must be in existence and be submitted to VA for the first time.  The Veteran was also informed that, to be considered material, the additional evidence must pertain to the reason the claim was previously denied.  The July 2006 notice letter also provided the Veteran with the criteria for establishing service connection.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed of what evidence is necessary to substantiate the elements required to establish service connection.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in July 2006, prior to the issuance of the September 2006 rating decision.  Therefore, no further notice is required pursuant to the holding in Dingess, supra.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for an Acquired Psychiatric Disorder, to include PTSD

The RO first denied service connection for PTSD in June 2001, and the basis of the denial was that the evidence did not show a confirmed diagnosed of PTSD, and there was no evidence of record that showed that his depressive disorder was incurred in or aggravated by active service.  The Veteran did not submit a substantive appeal as to the issue of entitlement to service connection for PTSD in response to the January 2002 statement of the case.  Therefore, the June 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The June 2001 rating decision constitutes the last prior final denial of the claim.

In May 2006, the Veteran asked to reopen his claim for service connection for PTSD and the RO, in a September 2006 rating decision, the subject of this appeal, reopened the claim and denied it on its merits.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The Veteran's claim to reopen a previously denied claim for service connection was received in May 2006.  Because the Veteran's claim to reopen service connection was filed after 2001, the amended regulations are applicable.  See 66 Fed. Reg. at 45,620.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the June 2001 rating decision, the last prior final denial of the claim, included the Veteran's service treatment records and VA treatment records dated November 2000 through May 2001.  His VA treatment records included February 2001 and March 2001 diagnoses of depressive disorder (d/o) not otherwise specified (NOS) with agoraphobia.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the June 2001 rating decision, VA clinicians diagnosed the Veteran with chronic PTSD in September 2003, January 2005, and May 2005.

Additionally, an April 2005 VA psychologist noted that the Veteran "reported [that his] traumatic stressor was when he was in Thailand...[and] 2 Chinese nationals killed 2 of his fellow engine mechanics.  [The Veteran] saw the aftermath."  In January 2006, the Veteran told a VA physician that, while in Thailand, he witnessed pilots and planes crash and burn, saw a friend who had died and was "all cut-up," and experienced racial tensions.  At a July 2008 PTSD screening interview with a VA clinician, the Veteran's reported stressor was that there was a "whole lot of racism" while he was in service, and people were often physically injured from fights started because of race-related motives.  In August 2008, the Veteran told a VA social worker that he experienced race riots while in the military.

At his August 2011 Board hearing, the Veteran reported that he saw intra- and inter-racial violence among service members while in Thailand and Japan, including "gang" fighting and incidents in which "the government would...target the blacks."  Id. at pp. 3-4.  The Veteran also reported witnessing a "native" of Thailand murder an American GI in October or November of 1973 in an alley in downtown Korat or downtown Utapao.  Id. at pp. 3-6, 14.  The Veteran stated that he did not report the murder or attempt to help his fellow servicemember because "it was live and let die over there [in Thailand]."  Id. at pp. 5-6.  The Veteran further stated that he did not know the name or unit of the victim whose murder he witnessed.  Id. at pp. 5, 14-15.  Additionally, the Veteran reported witnessing a tactical unit 3380 airplane crash while he was stationed at Keesler Air Force Base in Mississippi around September or October of 1970, or October 1971; he reported that the pilots were from South Vietnam, and that "I just stood back and watched as they burned.  I didn't go out there.  You can't get close to a fire like that."  Id. at pp. 6-8, 15-16.  The Veteran also stated that he was not involved in any clean up duties after the crash.  Id. at pp. 15-16.  He also stated that "I didn't know the pilots at all."  Id. at p. 16.  The Veteran further testified that "I didn't have no military, on-the-line combat, but it was the type of combat where you walked in an environment, it was an environment that was dangerous, and you did things, hurt peoples, just to stay alive."  Id. at p. 16.  However, the Veteran also denied having any combat duties, and denied ever having to defend himself against the enemy; he even denied carrying weapons.  Id. at pp. 16-17.  When asked if he was ever engaged in any type of convoys where he was subjected to enemy fire, the Veteran responded, "Not on the line but as far as off the line and downtown and moving around in certain areas, yes."  Id. at p. 17.  The Veteran reported that he travelled through Vietnam, but was not engaged in any combat while there.  Id. at p. 17.

As noted above, the Board must presume the credibility of all new and material evidence.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned evidence would tend to show that the Veteran's PTSD, depressive disorder, anxiety disorder, and agoraphobia were caused by incidents which occurred service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the June 2001 rating decision was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for PTSD.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for PTSD, the Board finds that the evidence associated with the claims file subsequent to the June 2001 rating decision is new and material, and a previously denied claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for PTSD is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for entitlement to service connection for migraine headaches.  VA's duties to notify and assist the Veteran include a duty to provide him with the required notification letters, and to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, remand is required for two reasons.  First, as the Veteran's representative asserted in an October 2009 Appeal Pre-Certification Review in lieu of Form 646, the RO has never solicited stressor information from the Veteran.  Second, the RO erred in its January 2010 Memorandum by stating that a supplemental statement of the case (SSOC) was unwarranted merely because the Veteran's VA treatment records received after the April 2009 SSOC do not include a diagnosis of PTSD.  Although the additional VA treatment records do not include a diagnosis of PTSD, they do include numerous diagnoses of other psychiatric disorders, including anxiety disorder and depressive disorder.  Because the Court has held in Clemons, 23 Vet. App. 1, 5 (2009), that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, those new VA treatment records and diagnoses of anxiety disorder and depressive disorder are pertinent evidence, and, as such, require the issuance of a new SSOC.  38 C.F.R. § 19.31(b)(1).

On remand, the AOJ should send the Veteran a letter requesting that he specify his claimed stressors.  If the Veteran timely provides any information that is capable of verification, then the AOJ should contact the Joint Services Records Research Center (JSRRC) and attempt to verify those alleged incidents.

If any of the Veteran's alleged stressors are verified, then the AOJ should provide the Veteran with a VA examination to determine the extent and etiology of his psychiatric disorder(s).

With respect to the Veteran's claim for entitlement to service connection for migraine headaches, remand is required in order to provide the Veteran with a VA examination.  Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this case, a VA physician diagnosed the Veteran with chronic headaches in October 2009, and prescribed medications for that disorder.  Additionally, the Veteran's service treatment records include notations of headaches in August 1972, September 1972, and March 1973, as well as a clinician's finding at his November 1973 separation examination that the Veteran has "Occasional severe headaches."  Finally, the Veteran asserted in his December 2007 VA Form 9 that his headaches on active duty have worsened over time.  Consequently, the requirements for a VA examination of the Veteran's headaches are met.  38 C.F.R. § 3.159(c)(4).

On remand, the AOJ should provide the Veteran with an examination of his claimed migraine headaches.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were caused or aggravated during or as a result of his service.  The examiner should review the claims file, and note that he has done so in the report.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a development letter requesting that he specify his claimed stressors.  Please remind the Veteran that it is necessary to give as specific and detailed information about the persons, places, and events involved as possible, including as accurate dates as possible, so as to enable verification of the identified stressors.  If the Veteran timely provides any information that is capable of verification, then the AOJ should contact the JSRRC and attempt to verify those alleged incidents.

2.  After completion of the above, if any of the Veteran's claimed stressors are verified, then the AOJ should provide the Veteran with a VA examination to determine the extent and etiology of his psychiatric disorder(s).  The examiner should review the claims file, including the determinations by JSRRC as to the Veteran's claimed stressors, and note this review in the report.  The examiner is asked to provide an opinion, for each psychiatric disorder diagnosed on examination, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused or aggravated during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, then the examiner should state the reason(s) why.

3.  Schedule the Veteran for a VA examination to determine the extent and etiology of his headaches.  The examiner should review the claims file, and note this review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches were caused or aggravated during or as a result of his service.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, then the examiner should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


